Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 12/29/20 have been entered.  Claim 3 is cancelled.  Claims 1-2, 4-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph P. Mehrle on 3/12/21.

The application has been amended as follows: 
1) In Claim 1, the language from line 14:
“before confirm of the receipt”
  was changed to:
--before confirmation of the receipt –

In Claim 1, the language from lines 25-26:
“ when the news feeds indicates the virtual currency is being accepted by the business”
  was changed to 
--when the news feeds or the business feeds indicate the virtual currency is being accepted by the business --

2) Claim 3 is cancelled.



4) In Claim 11, the language from lines 26-27:
“ when the news feeds indicates the virtual currency is being accepted by the business”
  was changed to 
--when the news feeds or the business feeds indicate the virtual currency is being accepted by the business --

5) In Claim 19, the language from lines 24-25:
“ when the news feeds indicate the virtual currency is being accepted by the business”
  was changed to 
--when the news feeds or the business feeds indicate the virtual currency is being accepted by the business --

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 
The Examiner is in agreement with arguments submitted by the Applicant on 12/29/20.  Specifically that the prior arts fail to teach “wherein exchanging further includes mining news feeds and business feeds and delaying the exchange event when the mining indicates through the news feeds that the virtual currency is being accepted by a business for payment indicating that the virtual currency value may increase in value, and when the news feeds indicates the virtual currency is being accepted by the business immediately polling the virtual currency exchanges for the exchange rates outside a predefined interval associated with polling the virtual currency exchanges.:”
Applicant’s arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.  Therefore, the Examiner is allowing the case.

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

March 12, 2021